Fain sued Crawford, who pleaded to the jurisdiction as shown by the first head-note. The plaintiff’ excepted to the refusal of the court to strike this plea on his motion, and to the refusal of a new trial. ' One of the grounds for new trial was that the court erred in charging the jury thus:
“ In order to accomplish such a change of domicile, two things must concur: one is, if.a man be a married man he must actually remove his family from a former place of residence to a new one; the other is, that in so moving his family he must entertain a purpose to abandon the former place of residence and to establish a residence, or form such purpose after abandoning his *31former place of residence. It would follow from this, that if a man who had a family should go from one county to another for some temporary purpose, with his family (for example to make a visit), this would not. affect his domicile. His domicile after such removal as; that would be precisely where it was before the removal.” The plaintiff contended that the law contemplates that a man may have a temporary place of residence where process of the courts may reach him; that while the evidence showed the defendant left his former home in DeNalb county on a visit to see relatives, with the intention of returning very soon to his home, after he left his residence with all of his household furniture was destroyed by fire, and for that reason he could not and never did return to live at his former home; and that after the destruction of his house he had no longer a home in DeKalb county, but his home, from that time on, was the place where he actually lived, regardless of" intent or wishes.
Simmons & Corrigan, for plaintiff.
R. J. Jordan, for defendant.